Citation Nr: 1623656	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  15-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen previously denied claims for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a prostate disorder, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or PTSD. 

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Air Force from January 1971 to June 1972.  His awards and decorations included the National Defense Service Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 
The issues of entitlement to service connection for an acquired psychiatric disorder and a prostate disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 Board decision, the Board denied service connection for PTSD.
 
2.  In a January 2006 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD. The Veteran was notified of his appellate rights, but did not perfect an appeal. 

3.  In a December 2007 rating decision, the RO denied the Veteran's claim of service connection for depression. The Veteran was notified of his appellate rights, but did not perfect an appeal.

4.  New evidence received since the January 2006 and December 2007 rating decisions supports previously unestablished facts necessary to substantiate the underlying claims of service connection for PTSD and depression, and raises reasonable possibilities of substantiating the claims.


CONCLUSIONS OF LAW

1.  A January 2006 rating decision that denied reopening a claim of service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2.  A December 2007 rating decision that denied service connection for depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

3.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of service connection for depression.  38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the petitions to reopen claims of service connection for PTSD and depression  are being decided favorably for the Veteran, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary. 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

New and material evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In the February 2005 decision, the Board denied service connection for PTSD finding that the Board did not have a diagnosis of PTSD based on an in-service stressor.  The Veteran did not appeal or otherwise challenge the Board decision and it is therefore final.  In the January 2006 rating decision, the AOJ denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD. The petition was denied on the grounds that the Veteran did not submit new and material evidence showing a diagnosis of PTSD, which was the basis of the February 2005 Board decision denying service connection for PTSD.  The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence considered in the February 2005 Board decision and January 2006 rating decision included: statements in support of the claim, service treatment records, and post-service treatment records.   

In December 2007, the AOJ issued a rating decision denying the Veteran's claim of service connection for depression.  The basis of the denial was a lack of evidence showing an etiology between his current diagnosis of depression and his period of service.  The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In October 2010, the Veteran filed a petition to reopen his claims of service connection for PTSD and depression.  In support of his petition, the Veteran submitted statements regarding the in-service stressors that he claimed were the basis of his PTSD and depression.  Specifically, the Veteran described an in-service personal assault and rocket attacks and bombings on his base.  The Veteran also submitted lay statements from his brother and son stating that he had symptoms of a mental health disorder since service.  Finally, the Veteran submitted VA treatment records showing mental health treatment, including multiple diagnoses of major depressive disorder and insomnia.  The Veteran also submitted evidence of a November 2010 PTSD diagnosis by the Peachford Behavioral Health System.  

The Board finds that the evidence submitted since the January 2006 and December 2007 rating decisions is new and material as the evidence raises the reasonable possibility of substantiating one of the elements necessary for service connection.  Specifically, the stressor details go towards an in-service event or injury and the lay evidence regarding continuity of symptomatology goes toward an etiological relationship between his current diagnoses and service.  Additionally, the treatment records show a current diagnosis.  This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim.  In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denials and because this evidence relates to unestablished facts necessary to further the Veteran's claims, it is sufficient to reopen the claims.  Therefore, the petitions to reopen the claims of service connection for depression and PTSD are granted.  


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for PTSD is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for depression is reopened; to this extent, the appeal is granted.


REMAND

Remand is necessary prior to adjudicating these claims.  

The Board first notes that the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1  (2009).  Therefore, the Board has expanded the Veteran's claim into a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.

Regarding his acquired psychiatric disorder, remand is necessary to afford the Veteran a VA examination to obtain an opinion on his acquired psychiatric diagnoses and whether they are etiologically related to service.  The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran did not have a diagnosis of PTSD, but did not offer an opinion as to whether his depression or other psychiatric diagnosis had its onset during or as a result of service.  Therefore, the Board finds the April 2011 examination to be inadequate.  

Regarding the Veteran's claim of service connection for a prostate disorder due to herbicide exposure, the Veteran contends that he was exposed to herbicides while stationed at Nakon Phanon Air Force Base in Thailand in 1972.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (M21-1). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.' Id. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. Id. This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.

On remand, the Veteran's complete service personnel records should be obtained as these records may include more details allowing VA to verify that he served on the perimeter of the base that he served on in Thailand. 

Finally, the Veteran's claim of entitlement to TDIU is remanded as inextricably intertwined with the issues of entitlement to service connection. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  While the Veteran does not currently meet the criteria for a TDIU, the adjudication of his service connection claims will have an impact on his TDIU claim.  Therefore, his claim of TDIU is remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate all outstanding VA and relevant private treatment records with the claims file.

2. Obtain and associate the Veteran's complete service personnel records with the claims file.

3. Following completion of the above, the AOJ should make a clear determination as to whether the Veteran was exposed to herbicides during service.  If a finding is made that the Veteran was exposed to herbicides in service, the AOJ shall take any additional development deemed warranted to determine if his prostate disorder is related to his in-service herbicide exposure.  

4. Schedule the Veteran for a VA psychiatric examination. The claims folder (electronic) and a copy of this remand must be available to the examiner prior to the examination.  All necessary tests should be conducted.

The examiner should provide all psychiatric diagnoses.  The diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate. 

If a diagnosis of PTSD is deemed appropriate, the examiner should specify the alleged stressor upon which the diagnosis is based.  With regard to reported personal assault stressors, the examiner is requested to review the evidence, including the statements of the Veteran and his sister as to behavior changes since service, and opine as to whether the evidence indicates an assault occurred.  See November 2010 diagnosis of PTSD at Peachford Behavioral Health.

The examiner shall also opine as to whether it is as least as likely as not that any other diagnosed psychiatric disorder, to include depression and insomnia, is related to any incident of the Veteran's active service.  See VA treatment records dating from December 2010 to August 2015, which include diagnoses of major depressive disorder and insomnia. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. The Veteran is advised that this examination is needed to adjudicate his claim. Failure without good cause to report for a scheduled VA examination could result in the denial of her claim. 38 C.F.R. § 3.655 (2015).

6. Obtain a copy of the Veteran's Vocational Rehabilitation (CER) folder and associate it with VBMS.

7. After ensuring that the requested actions are completed, readjudicate the claims on appeal, including a claim of TDIU. If the benefits sought are not fully granted, furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


